PER CURIAM.
The respondent was suspended from the practice of law for three years and the reinstatement was conditioned upon respondent’s proving his rehabilitation and successfully completing all three parts of The Florida Bar examination. Florida Bar v. Routh, 414 So.2d 1023 (Fla.1982).
Respondent has petitioned for reinstatement and the referee has recommended that his petition be granted. We adopt the recommendation.
George A. Routh is reinstated as a member in good standing of The Florida Bar without restrictions or conditions. Execution is directed to issue for the costs of these proceedings against the respondent in the amount of $885.61.
It is so ordered.
ADKINS, Acting C.J, and BOYD, OVERTON, McDonald and EHRLICH, JJ., concur.